848 F.2d 185Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George Paul LAROQUE, Plaintiff-Appellant,v.U.S. BUREAU OF PRISONS;  Butner Federal CorrectionalInstitution;  Sam Samples;  Gerri Levister,Defendants-Appellees.
No. 87-6681.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 26, 1988.Decided:  May 25, 1988.

George Paul LaRogue, appellant pro se.
James Gordon Carpenter (office of the U.S. Attorney), for appellees.
Before DONALD RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.*   Appellant's motion for the appointment of counsel is denied.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  LaRoque v. U.S. Bureau of Prisons, C/A No. 87-198-CRT (E.D.N.C. Oct. 28, 1987).


2
AFFIRMED.



*
 We note that interference with one letter is an isolated incident and does not state a claim of constitutional magnitude